                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                               Case No.: 7:19-CR-163-1FL



UNITED STATES OF AMERICA                           )
                                                   )
              vs.                                  )
                                                   )            ORDER
                                                   )
CIGI POTTER,                                       )
                         Defendant                 )



       Upon motion of the court appointed counsel, Myron T. Hill, Jr., for the above referenced

defendant, it is hereby ORDERED that Docket Number 40 be sealed until such time as requested to

be unsealed by Defense Counsel.



       This the 10th day of March, 2020.




                                                   ______________________________
                                                   Louise W. Flanagan
                                                   United States District Court Judge
